[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants moved to strike this case from the jury docket and filed a memorandum of law in support thereof. The plaintiffs filed a notice of intent to argue in opposition to the motion. The plaintiffs filed no accompanying memorandum of law.
The plaintiffs argued that issues of fact in an equitable action can be tried to a jury.
In Castle v. Lawlor, 47 Conn. 340, 342, the court said that "there was and could be no trial by jury in the proceeding for a writ of mandamus at common law, for no issue of fact could be tried in that proceeding." The court concluded that "at the time of the adoption of the constitution it had not been the practice to try issues of fact in these cases to the jury." Id., 343.
In Swanson v. Boschen 143 Conn. 159, 162, the court stated that the right to a jury trial in Connecticut exists "wherever that right existed when our constitution was adopted in 1818." The court stated further, "Writs of mandamus and quo warranto . . . can properly be considered as `special statutory proceedings' triable only to a court without a jury, because they were not triable to a jury prior to 1818." Id., 166, n. 1.
For the foregoing reasons, the motion to strike is granted as there is no right to a jury trial in a mandamus action.
Leheny, J. CT Page 12478